Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


 In re Raymond Gilbert                                      Original Mandamus Proceeding

 No. 06-19-00156-CR                                  Memorandum Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
                                                     Stevens participating.


     As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed for want of jurisdiction. Therefore, we dismiss the petition.


                                                     RENDERED JULY 26, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk